       Case 4:21-cv-00616-BSM Document 4 Filed 08/05/21 Page 1 of 1


                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

DESMOND DAVIS                                                             PLAINTIFFS
ASHLEY MUNNERLYN DAVIS

v.                        CASE NO. 4:21-CV-00616-BSM

SHARESE HANDIE, et al.                                                  DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 5th day of August, 2021.



                                                 UNITED STATES DISTRICT JUDGE
